Citation Nr: 1201251	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  10-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for kidney disease (claimed as kidney failure).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A Travel Board hearing was held in August 2011, before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional substantive development is necessary prior to appellate review of the claims for service connection for sleep apnea and kidney disease.  See 38 C.F.R. § 19.9 (2011).

The Veteran claims service connection for sleep apnea and kidney disease (kidney failure).  Review of the post-service records reflects that these conditions have been diagnosed.  Specifically, sleep apnea was noted by a private physician in April 2008.  At that time, the Veteran gave a history of having been initially diagnosed as having this condition in 1985.  As for his kidney condition, the record reflects that in July 2004, the Veteran was noted to have elevated creatinine and nephropathy/renal failure was reported in December 2004.  Subsequently dated records show that the Veteran has been receiving dialysis for treatment of chronic kidney disease since 2005.  

It is the Veteran's contentions that his currently diagnosed sleep apnea had its onset during his period of active military service, and that he has continued to have sleep related problems since discharge in 1970.  While this disorder was not diagnosed until 1985, he reports that he was treated during service for throat problems.  The record reflects that the Veteran was treated in September 1969 for a sore throat with ulcers.  The Veteran reports that an inservice physician told him that his throat problems caused his throat to close which affected his breathing.  In addition, he has testified that he snored loudly in service and that weight gain during service resulted in this condition.  See Hearing Transcript  at pages 2-4.  The Board notes that upon service enlistment examination, the Veteran weighed 127 pounds and upon discharge examination, he weighed 165 pounds.  

The Veteran also reports that his kidney problems were aggravated during service.  At the hearing, the Veteran testified that when he first started having kidney problems, he was told by his physician that he was born with only one functional kidney.  The Veteran argues that this should have been noted during service.  He believes that his kidney abnormality resulted in his weight gain during service which led to diabetes mellitus, and ultimately, his kidney failure.  See Hearing Transcript  at pages 10-11.

At the hearing, the Veteran also reported that there were various private treatment records pertaining to the issues in appellate status that are not yet of record.  In light of the above, further development is necessary prior to final adjudication of the Veteran's claims for service connection for sleep apnea and kidney disease.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his sleep apnea and kidney disease/failure, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  After the development detailed in 1. above is complete, schedule the Veteran for an examination by an appropriate medical specialist to determine the nature and extent of his sleep apnea.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  The following considerations will govern the examination:

After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner is requested to express an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is causally related to his period of active military service, to include his inservice throat problems, snoring, and/or weight gain.

A complete rationale must be provided for all opinions rendered.  If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, readjudicate the issues on appeal.  If either benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


